DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-19 & 21 are pending. Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 October 2021.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 & 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 15, the functional language “a step-down transformer…operable to: reduce electrical current in the primary circuit; and bring the primary circuit into resonance, wherein the primary circuit has a Q value less than one” lacks clear structural antecedent and is indefinite in 
 	In claim 21, “the first output electrode and the second output electrode” lack antecedent basis,  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 & 6-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Felici (US 2,519,554).
Regarding claim 1, Felici teaches an electrical device comprising: 
a frame 3 (Fig.1); 
a shaft 6 rotatably coupled to and extending through the frame (Fig.1); 

a rotor supported on and fixedly attached to the shaft such that rotation of the shaft causes a corresponding rotation of the rotor, the rotor comprising a dipole assembly, the dipole assembly comprising: 
a first dipole electrode (conveyor) 4, and a second dipole electrode (conveyor) 5, wherein the first and second dipole electrodes are electrically isolated from one another, from the shaft 6, and from the stator electrodes (i.e., conveyors mounted in an insulating manner on shaft; c.2:12-13), and wherein the dipole assembly is rotatable relative to one of the plurality of stator electrodes (c.2:42-c.3:33).

    PNG
    media_image1.png
    649
    555
    media_image1.png
    Greyscale

	Regarding claim 2, a prime mover (motor, not shown) is coupled to the shaft 6 and rotates the shaft and the rotor (c.2:42-46).

Regarding claim 6, Felici teaches a plurality of dipole assemblies (conveyors 20-27; c.3:75-c.4:14; Fig.2).
Regarding claim 7, each of the plurality of dipole assemblies 20-27 is interleaved between a respective two of the plurality of stator electrodes (producers) 12-19 (c.3:63-74; Fig.2).
Regarding claim 8, when the rotor rotates, each of the first and second dipole electrodes 20/22/24/26 & 21/23/25/27 of a respective one of the plurality of dipole assemblies alternately passes in proximity to the respective two of the plurality of stator electrodes (producers) 12-19 (Fig.2).
Regarding claim 9, each of the plurality of dipole assemblies is further interleaved between another respective two of the plurality of stator electrodes (producers) 12-19 (Fig.2).
Regarding claim 10, when the rotor rotates, each of the first and second dipole electrodes 20/22/24/26 & 21/23/25/27 of a respective one of the plurality of dipole assemblies alternately passes in proximity to the another respective two of the plurality of stator electrodes (producers) 12-19 (Fig.2).
Regarding claim 11, each of the first dipole electrodes 20/22/24/26 of the plurality of dipole assemblies is charged with an electrical potential (+Q) relative to each of the second dipole electrodes 21/23/25/27of the plurality of dipole assemblies (c.4:35-53).
Regarding claim 12, the plurality of stator electrodes (producers) 12-19 are thin sheets of material (i.e., ‘conductive blades’, c.3:64-65), and the dipole electrodes 20/22/24/26 & 
Regarding claim 13, each of the dipole assemblies 20/22/24/26 & 21/23/25/27 is rotatable in a plane parallel to a plane of one of the plurality of stator electrodes (producers) 12-19 (Fig.2).
Regarding claim 14, the first dipole electrode 20/22/24/26 of the plurality of dipole assemblies is made of a first electrically conductive material (i.e., ‘blades’ electrically connected together, c.3:75-c.4:5); the second dipole electrode 21/23/25/27 of the plurality of dipole assemblies is made of a second electrically conductive material (c.3:75-c.4:5); and the plurality of stator electrodes (producers) 12-19 are made of a third electrically conductive material (i.e., ‘conductive blades’, c.3:64-65).
Claims 1-14 & 21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Salmon (US Pat.Pub.20060214535).
Regarding claim 1, Salmon teaches an electric device (energy converter) 31 comprising: 
a frame (housing) 61; 
a shaft 56 rotatably coupled to and extending through the frame (Fig.2); 
a stator (plural stator disks) 62 housed within the frame, the stator comprising a plurality of stator electrodes 116-118 arranged in a first stator assembly and a second stator assembly (corresponding to respective groups of electrodes 116 & 117 for phase drives ϕ1 & ϕ2 in plural disks 62 connected by respective power rods 73; ¶[0039]; Figs.2&5) such that 
the stator electrodes 116 in the first stator assembly (phase ϕ1) are in electrical communication with one another (electrodes 116 in plural disks 62 connected via power rod 73; ¶[0039]; ¶[0046]; Fig.7) and

a rotor 57 supported on and fixedly attached to the shaft 56 such that rotation of the shaft causes a corresponding rotation of the rotor, the rotor comprising a dipole assembly, the dipole assembly comprising: 
a first dipole electrode (positively charged region/dipole) 101, and a second dipole electrode (negatively charge region/dipole) 102, wherein the first and second dipole electrodes are electrically isolated from one another, from the shaft 56, and from the stator electrodes 116-118, and wherein the dipole assembly is rotatable relative to one of the plurality of stator electrodes (¶[0042]-¶[0044]; Figs.3-4). 

    PNG
    media_image2.png
    303
    485
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    491
    437
    media_image3.png
    Greyscale
          
    PNG
    media_image4.png
    495
    493
    media_image4.png
    Greyscale

	Regarding claim 2, Salmon teaches a prime mover (vehicle wheel/s) 34 coupled to the shaft 37 (¶[0037]; ¶[0054]; Fig.1).
Regarding claim 3, the first dipole electrode (positively charged region/dipole) 101 is charged with an electrical potential relative to the second dipole electrode (negatively charge region/dipole) 102.
Regarding claim 4, a first output electrode (for phase ϕ1) is in electrical communication with the first stator assembly (phase ϕ1); and a second output electrode (for phase ϕ2) is in electrical communication with the second stator assembly (phase ϕ2; i.e., in generator mode, AC power is generated between stator electrodes 116-118; ¶[0053]; Figs.9; Figs.22-24).
Regarding claim 5, an alternating current waveform is induced between the first output electrode and the second output electrode (in generator mode, AC power is generated between stator electrodes 116-118; ¶[0053]).
Regarding claim 6, Salmon teaches a plurality of dipole assemblies (plural rotors 57; Fig.2).
Regarding claim 7, each of the plurality of dipole assemblies (rotors) 57 is interleaved between a respective two of the plurality of stator electrodes 116-118 (Fig.2).
Regarding claim 8, when the rotor 57 rotates, each of the first and second dipole electrodes of a respective one of the plurality of dipole assemblies alternately passes in proximity to the respective two of the plurality of stator electrodes 116-118 (Fig.2).
Regarding claim 9, each of the plurality of dipole assemblies is further interleaved between another respective two of the plurality of stator electrodes 116-118.

Regarding claim 11, each of the first dipole electrodes (positively charged region/dipole) 101 of the plurality of dipole assemblies is charged with an electrical potential relative to each of the second dipole electrodes (negatively charge region/dipole) 102 of the plurality of dipole assemblies (Fig.3).
Regarding claim 12, the plurality of stator electrodes 116-118 are thin sheets of material (conductive thick film paste ¶[0047] or copper ¶[0048]; Fig.6), and the dipole electrodes 101/102 of the plurality of dipole assemblies are thin sheets of material (ion implanted charge regions; ¶[0043]; Fig.3).
Regarding claim 13, each of the dipole assemblies 101/102 is rotatable in a plane parallel to a plane of one of the plurality of stator electrodes 116-118 (Fig.2).
Regarding claim 14, the first dipole electrode of the plurality of dipole assemblies is made of a first electrically conductive material (ion implanted charge regions; ¶[0043]; Fig.3; the second dipole electrode of the plurality of dipole assemblies is made of a second electrically conductive material (ion implanted charge regions; ¶[0043]; Fig.3; and the plurality of stator electrodes are made of a third electrically conductive material (conductive thick film paste ¶[0047] or copper ¶[0048]; Fig.6).
Regarding claim 21, an electrical circuit is in electrical communication with the first output electrode and the second output electrode (for phase ϕ1 and phase ϕ2 of converter 31; Fig.9 & 22-24), and 4842-0439-1929\15Attorney Docket No. P283780.US.O1wherein the electrical device and the prime mover are configured to convert energy between a mechanical form and an electrical form (i.e., generator operation; ¶0037]).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sashida (US 8,278,797).
Regarding claim 1, Sashida teaches an electrical device 1400 (Fig.14) comprising: 
a frame (base) 10 (Fig.10); 
a shaft 1 rotatably coupled to and extending through the frame; 
a stator S housed within the frame, the stator comprising a plurality of stator electrodes 34A/34B arranged in a first stator assembly 31 and a second stator assembly 32 such that the stator electrodes 34A in the first stator assembly 31 are in electrical communication with one another, and the stator electrodes 34B in the second stator assembly 32 are in electrical communication with one another (Fig.5A); and 
a rotor R supported on and fixedly attached to the shaft 1 such that rotation of the shaft causes a corresponding rotation of the rotor, the rotor comprising a dipole assembly 41/42 (Fig.5B), the dipole assembly comprising: 
a first dipole electrode 44A, and a second dipole electrode 44B, wherein the first and second dipole electrodes are electrically isolated (by insulator 43) from one another, from the shaft, and from the stator electrodes, and wherein the dipole assembly is rotatable relative to one of the plurality of stator electrodes (c.5:37-c.6:11; Figs.6&10).

    PNG
    media_image5.png
    511
    501
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    697
    479
    media_image6.png
    Greyscale
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Salmon in view of Cap (US 4,622,510).
	Salmon teaches a step-down transformer 261 in electrical communication with the first and second output electrodes (of respective phases) to form a primary circuit of the capacitive alternator and reduce electrical current in the primary circuit (i.e., as seen in Fig.23, transformer 261 increases the voltage to increase torque for motor operation, ¶[0076]; thus, in generator operation the transformer would decrease the voltage) but does not teach it “brings the primary circuit into resonance, wherein the primary circuit has a Q value less than one” [sic].
But, Cap teaches a parametric generator (with periodically variable capacitance) 1 driven by a motor or turbine 8 and consisting of a series resonant circuit including a transformer (primary winding 12, secondary winding 14, core 3) in electrical communication with first and second output electrodes to form a primary circuit of the capacitive alternator (Fig.6) and operable to “bring the primary circuit into resonance, wherein the primary circuit has a Q value less than one” [sic] (i.e., “to meet the conditions of resonance, the speed of the drive 8 may be varied, e.g., by means of an infinitely variable transmission. Alternatively, the electromagnetic parameters of the resonant circuit may be adjustable. For instance, the inductance of the induction coil 2 may be varied…or the total capacitance may be changed by means of a small additional variable capacitor connected in series” (c.2:21-45; c.5:14-24). Cap’s series resonant 
	Thus, it would have been obvious before the effective filing date to modify Salmon and provide a transformer that “bring[s] the primary circuit into resonance, wherein the primary circuit has a Q value less than one” [sic] since Cap teaches this would have produced stable sinusoidal alternating currents without a separate excitation and can be used to convert electric power to mechanical power when it is connected to a power supply system which supplies a sinusoidal alternating current

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BURTON S MULLINS/Primary Examiner, Art Unit 2832